DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LYNN D. REDEMAN,
                              Appellant,

                                      v.

        GE MONEY BANK and NATIONSTAR MORTGAGE, LLC,
                          Appellees.

                               No. 4D14-3262

                               [March 23, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2013CA017703-
XXXXMB (AG).

   Ray Garcia of The Law Office of Ray Garcia, P.A., Miami, for appellant.

   Sara F. Holladay-Tobias and Emily Rottmann of McGuire Woods LLP,
Jacksonville, for appellee, Nationstar Mortgage, LLC.

PER CURIAM.

   Affirmed. See Evergrene Partners Inc. v. Citibank, N.A., 143 So. 3d 954
(Fla. 4th DCA 2014)

STEVENSON, GROSS and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.